Title: Tobias Lear to Robert Pollard, 11 March 1793
From: Lear, Tobias
To: Pollard, Robert

 

Sir,
Philada 11th March 1793.

The President of the United States requests that you will transmit to him a statement of his accot with the James River Company, from it’s first institution; in order that he may be fully acquainted with the payments which have been made on his account, as well as with what may be due from him.
The President’s long absence from home, & the little attention that his public duties have permitted him to pay to his private Affairs, have prevented him from keeping so regular a statement of his Account with the Company as he could wish, and this is the cause of giving you this trouble. I have the honor to be, very respectfully, Sir, Your mo: obt Servt.

Tobias Lear.

